Case 2:18-cv-11591-TGB-DRG ECF No. 34 filed 08/27/20       PageID.393    Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


MARK RALEIGH,                  )
        Plaintiff              )             Case No. 2:18-cv-11591
                               )
     v.                        )
                               )             Judge Terrence Berg
SERVICE EMPLOYEES              )             Magistrate Judge David Grand
INTERNATIONAL UNION,           )
          Defendant.           )
_______________________________)

      ORDER EXTENDING THE DISPOSTIVE MOTION DEADLINE
      Upon consideration of the motion filed by the parties, it is ORDERED that

the dispositive motion deadline is extended to December 21, 2020. It is further

ORDERED that response briefs are due on January 19, 2021, and reply briefs are

due on February 9, 2021.

                                      /s/Terrence G. Berg__________________
                                      TERRENCE G. BERG
                                      UNITED STATES DISTRICT JUDGE
Dated: August 27, 2020
